Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hesong Cao on 06/27/2022.
The application has been amended as follows: 

-- 25. (Amended) The pump body assembly according claim 24, wherein the pump body assembly further comprises a second annular groove formed in the main shaft part and located in an area where the main shaft part is matched with the hub part. --


Allowable Subject Matter
Claims 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not teach a pump body assembly with an included angle as defined between a line connected between a center hole and a center of a sliding vane slot, and a line connected between a termination point of a first oil guide groove in a hub part and a center of a through hole; the included angle being within the claimed range.

Prior art to Miura (2011/0067434) and Hirayama (8,182,253) teach crank eccentricity and dimension relationships, but no angle as defined in the claim.
Prior art to Zhou (10,260,504) and Ikoma (6,409,488) teach an angle β about a center hole, but do not define the boundaries of the angle as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746